I favor the granting of a rehearing in this case because the decision heretofore rendered does not quite dispose of the real question in the case. I agree that the Ordinance No. 7558, which was adopted after the defendant established *Page 47 
its place of business within the zoned area, did not repeal the previous ordinances in so far as they had forbidden such establishments generally in that area; but the new ordinance contained a proviso to the effect that places of business that were already established in the zoned area might continue, unless or until the property should cease to be used for business purposes. It is true that the Liberty Shop was then being operated in violation of the previous zoning ordinances; but the municipal council had the right to exempt the establishment, as perhaps it did by the proviso in the Ordinance No. 7558.